Case 1:18-cr-20709-KMW Document 27 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                              UNITED STATES DISTRICT CO URT
                              SOUTH ERN DISTRICT OF FLORIDA

                              C ASE NO .l8-zo7og-cm W illiam s/rforres



  U NITED STA TES O F AM ER ICA
  V.

  JO EL LE R OY H UFFM AN ,
                        D efendant.
                                              /


                                   FA C TUA L BA SIS FO R PLEA
         lfthiscase were to proceed to trial,the United Stateswould prove,beyond areasonable

  doubt,the following facts,am ong others.This factualbasis is being provided forthe limited

  purpose ofestablishing a factualbasisforthe defendant'sguilty plea ptzrsuantto Fed.R.Crim .

  Pro.11(b)(3)andisnotinclusiveofa1lthefactstheUnitedStateswouldofferandproveattrial.
  Thedefendant,by hissignaturebelow,adm itsand agreesto the factssetoutbelow .


          On oraboutM ay 9,2018,JoelLeroy Huffm an knowingly wrote athreatening letterthat

  was addressed to Judge Jose M artinez,99 NE 4th Skeet,M iam i,Florida, within the Southem

  DistrictofFlorida.

          The letter was sent through the United States Postal Service and was received in the

   cham bers of Judge M artinez, a United States District Court Judge. Huffm an sent the letter

   intendingto contain atruetllreatto injureJudgeM artinezand knowing thattheletterwould be
   viewed asa true tllreat.
Case 1:18-cr-20709-KMW Document 27 Entered on FLSD Docket 02/06/2019 Page 2 of 2



        W ithin thebody ofthehandwritten letter,Huffman wrote: çdYou'1lbe betteroffputting a

  bullet in yourhead before l do cause Iwillkillyou one way oranotherto prove my point.''

  Further,in theletterhewrote:çseverybodyneedsyou gonesojustcutyottrwrist,putabulletin
  yourhead,do something torid yourselffrom society becauseifnotIwill.''

        The letter was sent to the FB1 1ab in order to determ ine whether there were any

  fingerprints,and ifso,to whom th belonged. FB11ab m ade a positive identification,finding

  Huffman'sprintson the letter.     œ



                                                    t

  Date: z-;.1j
                                                 N E. l BERT
                                           A SSISTAN    ITED STATES A TTORN EY


  Date: 2-('y)
                                           A LE   D    OPE
                                           ASSISTANT UNITED STATES ATTORNEY


  Date'
      .-.
        ;
        2
        r
        ..jrt
            -
            k
            )j-i
               ,
               j                           CHRISTIAN D U N HA M
                                           ATTORN EY FOR DEFEN D AN T


  Date:k/tvhq
                                            O EL LERO Y H U FFM AN
                                           D EFEN DA N T
